UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                        No. 16-2260


CHASE CARMEN HUNTER,

             Petitioner - Appellant,

             v.

MICHAEL D. RILEY, individually, in his official capacity as Commissioner of
Insurance for West Virginia, and in his official capacity as a Committee Member
of the National Association of Insurance Commissioners; WEST VIRGINIA
OFFICES OF THE INSURANCE COMMISSIONER,

             Respondents - Appellees.



Appeal from the United States District Court for the Southern District of West Virginia,
at Charleston. John T. Copenhaver, Jr., District Judge. (2:15-cv-05508)


Submitted: April 25, 2017                                         Decided: April 27, 2017


Before MOTZ, DUNCAN, and AGEE, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Chase Carmen Hunter, Appellant Pro Se. Greg S. Foster, Assistant Attorney General,
Charleston, West Virginia; Kristen V. Hammond, Kelly Caswell Morgan, BAILEY &
WYANT, PLLC, Charleston, West Virginia, for Appellees.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

      Chase Carmen Hunter seeks to appeal the district court’s order adopting the

recommendation of the magistrate judge and granting in part and denying in part the

Respondents’ motion to dismiss Hunter’s civil action.          This court may exercise

jurisdiction only over final orders, 28 U.S.C. § 1291 (2012), and certain interlocutory and

collateral orders, 28 U.S.C. § 1292 (2012); Fed. R. Civ. P. 54(b); Cohen v. Beneficial

Indus. Loan Corp., 337 U.S. 541, 545-46 (1949). The order Hunter seeks to appeal is

neither a final order nor an appealable interlocutory or collateral order. Accordingly, we

dismiss the appeal for lack of jurisdiction. We dispense with oral argument because the

facts and legal contentions are adequately presented in the materials before this court and

argument would not aid the decisional process.



                                                                              DISMISSED




                                            2